internal_revenue_service index numbers number release date cc dom corp 1-plr-112148-98 re date distributing controlled newco sub expand business turnaround business state a old lender new lender x y plr-102080-98 page dear this letter responds to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and subsequent correspondence is summarized below distributing a state a corporation that uses the accrual_method and a june fiscal_year files its federal_income_tax return on a consolidated basis with its subsidiaries distributing is now a holding_company that is engaged indirectly through its subsidiaries in two major businesses expand business and turnaround business distributing has outstanding a single class of voting common_stock that is publicly traded distributing’s over percent shareholders hold approximately percent of its outstanding_stock controlled a state a corporation that uses the accrual_method and a june fiscal_year is a wholly owned subsidiary of distributing controlled is engaged directly and through subsidiaries in the turnaround business newco a state a corporation that uses the accrual_method and a june fiscal_year is a wholly owned subsidiary of distributing newco is directly engaged in the expand business through its operating division and indirectly engaged through its subsidiaries the expand business produces products used by a broad spectrum of customers including many customers engaged in leading edge technology this is a rapidly expanding business that depends on state-of-the-art technology in order to pay the costs associated with staffing and otherwise bringing on line a new technology research center and to maximize expansion possibilities expand business needs substantial additional capital turnaround business produces products for a variety of traditional industries its most significant customer segment has for several years been in a phase of reduced growth and limited expenditures as a result turnaround business has undergone substantial reduction in gross_income and has incurred significant losses in recent years turnaround business has now put in place a new business plan that emphasizes the development or acquisition and marketing of more technologically advanced products through increased efficiency and these new products plr-102080-98 page turnaround business expects to reach profitability however turnaround business needs significant additional capital to maintain operations increase efficiency and develop and or acquire new products turnaround business’s current operations are marginal and without the significant additional capital necessary to implement its new business plan it is likely that turnaround business will be unable to recover from its losses as a result of turnaround business’s losses distributing suffered a severe decrease in cash on hand and went into technical default with old lender its major creditor old lender refused to provide distributing with the additional capital it needs and in addition as a result of the default threatened loan termination and advised distributing to refinance with a different lender various lenders indicated that due to turnaround business's losses and uncertain prospects they were willing to loan substantially less capital to the combined businesses than the amount the two businesses needed to expand and turnaround however these lenders also indicated that because of the strong financial operating results and growth prospects of distributing's expand business distributing will be able to obtain the significantly larger amount of financing needed by the two businesses and on much more favorable terms if the two businesses are separated in addition to this financing purpose management also believes separating the two businesses will improve employee morale for employees of expand business the knowledge that the profits of their division can be used for future expansion rather than supporting turnaround business will remove an interdivisional irritant and will significantly boost motivation accordingly the following steps have been taken or are proposed i approximately one year ago distributing transferred assets of the expand business including stock in a subsidiary to newco newco then transferred certain assets to its subsidiaries ii distributing entered into an agreement with new lender under which new lender has provided distributing with a restrictive asset based loan of dollar_figurex to replace the default loan iii distributing will transfer to controlled assets of turnaround business including all the stock in sub cash of somewhat more than dollar_figurex and a new distributing note new note in the amount of dollar_figurew iv controlled will recapitalize with the number of shares plr-102080-98 page outstanding being adjusted so as to be what is required and or desirable for a stock exchange listing following the recapitalization controlled will have solely common_stock outstanding v the restrictive asset based loan arrangement will be assumed by controlled with no change to its restrictive terms but in an amount less than dollar_figurex vi distributing will distribute all the stock in controlled pro_rata to its shareholders the shareholders will not surrender any distributing stock in addition employees of controlled who hold options to purchase distributing stock will exchange such options for options to purchase controlled stock vii immediately following step vi new lender will provide distributing with a line of credit of dollar_figurey without any restrictions and distributing will borrow dollar_figurew against this line of credit distributing will transfer dollar_figurew to controlled to pay off the new note it is probable that distributing will pay off the new note on the same day as step vi but in all events the new note will be paid off within days of the note’s issuance the following representations have been made in connection with the transactions a the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject with the asset based loan assumed by controlled being included in this computation b the liabilities to be assumed by controlled in the transaction including the asset based loan and the liabilities to which the assets transferred to controlled in step iii are subject were incurred in the ordinary course of business and are associated with the assets transferred c distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of this transaction d the investment_tax_credit previously computed with respect to any investment_credit_property including plr-102080-98 page any building to which sec_47 of the internal_revenue_code applies that is transferred from distributing to controlled will not be eligible for recapture because the period for recapture for all such property is now closed no adjustment in tax will be required in the year of transfer to reflect an early disposition of the property pursuant to sec_50 or or pursuant to sec_47 and as previously in effect if applicable or pursuant to any applicable successor statute e controlled does not have and at the time of the transactions will not have any securities outstanding f the transaction will not constitute a disqualified_distribution within the meaning of sec_355 less than percent of the outstanding distributing stock was acquired by distributing's major shareholders by purchase within the meaning of sec_355 g the distributing shareholders will receive solely controlled stock in the exchange except that cash may be distributed in lieu of fractional share interests any such cash will not be separately bargained for consideration but instead will merely represent a mechanical rounding-off of the fractions in the exchange h distributing controlled and their shareholders will each pay their own expenses_incurred in connection with the transactions i no part of the stock in controlled received by the distributing shareholders is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of distributing j following step vi distributing will continue to be indirectly engaged in the active_conduct of expand business through its wholly owned subsidiary newco newco will continue to be directly engaged in the active_conduct of expand business through its operating division as well as indirectly through its wholly owned subsidiaries immediately after the step vi distribution i at least percent of the gross assets of distributing will consist of stock in newco ii the expand business of the newco operating division will constitute at least percent of newco's gross assets and iii the expand business of the newco operating division will have been actively plr-102080-98 page conducted within the meaning of sec_1_355-3 by newco or distributing throughout the 5-year period immediately preceding step vi the expand business operated by the newco operating division was not acquired by newco or distributing or any other related corporation in a transaction in which gain_or_loss was recognized in whole or part during the 5-year period immediately preceding step vi following the distribution newco will continue the active_conduct of the expand business independently and with its separate employees and will have a minimum of employees at least two employees primarily managerial and eight employees primarily operational working full-time in the expand business k following step vi controlled will continue to be engaged directly through its operating divisions as well as indirectly through its subsidiaries in the active_conduct of turnaround business which it will have actively conducted within the meaning of sec_1 b throughout the 5-year period immediately preceding step vi for each of the past years controlled’s operating divisions engaged in turnaround business have employed a combined total of over full-time employees and following step vi will continue to have over full-time employees engaged in turnaround business l the years of financial information submitted on behalf of controlled and on behalf of newco are each representative of the corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to step vi except for new note n any transaction undertaken between distributing and controlled and their subsidiaries subsequent to step vi will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o the distribution of controlled stock in step vi is being carried out for the following corporate business purposes primarily to obtain needed financing and secondarily to improve employee morale plr-102080-98 page p there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled subsequent to the transaction except in the ordinary course of business q there is no plan or intention by either distributing or controlled directly or through any subsidiary to purchase any of its outstanding_stock after the transaction r there is i no plan or intention by any of distributing’s greater than percent shareholders and ii to the best knowledge of distributing’s management no plan or intention by any other shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in distributing or controlled subsequent to the transaction s there is no plan or intent for the distributing shareholders to lose control of either distributing or controlled that is to cease to hold over percent of both i the total combined voting power and ii the total value of shares of all classes of stock in distributing and controlled see sec_355 t neither distributing nor controlled is or following the transaction is planned intended or expected to be an s_corporation u no two parties to the transaction that is distributing and controlled are investment companies as defined in sec_368 and iv v immediately before step vi items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the spin-off see sec_1_1502-19 w the options to purchase controlled stock that will be received by controlled employees in exchange for their plr-102080-98 page distributing stock_options will parallel the options surrendered and will not provide any additional benefits x the new note will be fully enforceable will bear a market rate of interest will be satisfied in full with the payment of all principal and interest within days of the note’s issuance and will be comparable to a note that would have been entered into between unrelated parties based solely on the information submitted and the representations set forth above and provided that the step iv recapitalization constitutes a sec_368 reorganization or sec_1036 exchange of stock and that no gain_or_loss is recognized in whole or in part with regard to this step we rule as follows the step iii transfer by distributing to controlled of assets as described above followed by the step vi distribution by distributing to its shareholders of all of the controlled stock is a reorganization within the meaning of sec_368 and sec_355 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of distributing assets in exchange for controlled stock sec_1032 the basis of each asset received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution to its shareholders of all the controlled stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock plr-102080-98 page including fractional share interests sec_355 the total of the basis of the controlled stock including fractional share interests plus the basis of the distributing stock held by each shareholder of distributing after the distribution will be the same as the basis of the distributing stock held by such shareholder immediately before the distribution the total basis will be allocated in proportion to the relative fair market values of the controlled stock and distributing stock in accordance with sec_1_358-2 the holding_period of the controlled stock including fractional share interests to be received by the shareholders of distributing will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as capital_asset on the date of the exchange sec_1223 the receipt of cash in lieu of a fractional share interest as described above will be treated under sec_302 as having been paid to the shareholder in redemption of the fractional share interest as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the regulations no opinion is expressed about the tax treatment of the proposed transactions under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions not specifically covered by the above rulings in particular no opinion is expressed as to the tax treatment of the step i transfer of expand business_assets from distributing to newco the step iv recapitalization of controlled the step v assumption by controlled of the restrictive asset based loan or the step vii transfer of dollar_figurew from distributing to controlled to pay off the new note in addition no opinion is expressed as to whether the transfer of any tradename trademark know-how or similar items constitutes the transfer of property see revrul_69_156 1969_1_cb_101 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private plr-102080-98 page letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by mark s jennings senior technician reviewer branch
